Citation Nr: 1312127	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  10-20 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral pes planus (i.e. flatfeet).

3.  Entitlement to service connection for asbestosis.

4.  Entitlement to service connection for residuals of a right forearm injury.

5.  Entitlement to service connection for furunculitis of the upper lip.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1971 to August 1975.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In September 2008, the Veteran submitted a request to reopen some of his claims that had been denied in the June 2008 rating decision, namely the service connection claims for hearing loss, pes planus/flatfeet, furunculitis, asbestosis, and a right elbow condition.  The RO treated the Veteran's September 2008 statement as a new claim and then readjudicated the matter in March 2009.  However, the Board construes the Veteran's September 2008 statement as essentially disagreeing with the June 2008 rating decision and thus, will consider the statement as a notice of disagreement.  For this reason, the rating decision on appeal is in June 2008.  

In October 2012, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.

The issues of service connection for pes planus, residuals of a right forearm injury, and furunculitis of the upper lip are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current bilateral hearing loss disability.

2.  The competent and probative evidence of record shows that the Veteran's asbestosis did not manifest during service and is not otherwise attributable to service, including due to any asbestosis exposure in the Air Force.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1132, 1137, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385  (2012).

2.  The criteria for entitlement to service connection for asbestosis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his case, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  RO letters dated in February 2008 and October 2008 informed the appellant of all five elements required by 38 C.F.R. § 3.159(b), as stated above.  In April 2008, the RO also provided the Veteran with an asbestos exposure questionnaire.  As such, the 2008 letters satisfied VA's duty to notify. 

Regarding the duty to assist, VA obtained the Veteran's service treatment records and copies of the Veteran's private treatment records.  The RO also provided the Veteran with a VA audiological examination in January 2009.  The examination report obtained contains sufficient information to decide the issue on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

The RO did not afford the Veteran a VA examination for the asbestosis.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  The record does not show that the Veteran's asbestosis is a result of his military service.  The medical evidence of record shows that his asbestosis is instead related to his post-service work as a pipe fitter.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

The Veteran was afforded a hearing before a Veterans Law Judge in which he presented oral argument in support of his service connection claims for hearing loss and asbestosis.  The record does not show, and neither the Veteran nor his representative has identified any prejudice in the conduct of the Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the appellant by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

II.  Service Connection

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . 

Certain chronic disabilities, including sensorineural hearing loss, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992).

A.  Hearing Loss

The Veteran contends that he has bilateral hearing loss caused by in-service exposure to noise from working near KC135s on the flight line during his two years as a security police officer in the Air Force.  He noted that after service he first noticed hearing loss around 1980 or 1982 and he could not hear things far away or high pitched voices.  He noted no current treatment for hearing loss.  He hunted recreationally but the noise was not the same as that in the military

At the outset, the Board notes that the service treatment records show that in July 1972 the Veteran's hearing was evaluated for hearing conservation data, and it was noted that as his primary noise exposure was from jet engines while working on the flight line.  Therefore, the Veteran's exposure to acoustic trauma in service is shown.

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 . The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

The Veteran's service treatment records document multiple audiograms; but there are no findings of left hearing loss in service.  

At entrance into service in August 1971, audiological shows that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
10
10
LEFT
20
15
10
15
10





In July 1972, an audiological evaluation shows that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
25
15
LEFT
35
25
20
20
20

 A March 1975 audiological evaluation around the time of the Veteran's discharge shows that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
0
LEFT
20
15
15
10
10

Even though the service treatment records note a threshold shift in audiometric findings in July 1972, there was no diagnosis of hearing loss shown in service.  

There also is no post-service medical evidence demonstrating treatment for hearing loss, which is consistent with the Veteran's testimony that he does not have any current treatment for hearing loss.  The Veteran underwent a VA audiological evaluation in January 2009.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
35
30
LEFT
15
20
20
25
30

The speech recognition scores were 96 percent in both ears.
 
The Board again highlights that it must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran does not have a current bilateral hearing loss disability in accordance with VA standards.  See 38 C.F.R. § 3.385.  In making this determination, the Board finds it significant that the only evidence of record indicating a current diagnosis of hearing loss is the Veteran's assertions. 

The Board acknowledges that the Veteran is competent to report that he has continued to experience hearing loss symptoms since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he first developed hearing loss during service, and has continued to experience hearing loss symptoms since service. 

The Board also finds that the Veteran's reports that he has continued to have hearing loss symptoms since service are credible.  

However, although the Veteran contends that he has a current hearing loss disability, he has submitted no competent medical evidence or opinion to corroborate this contention.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is insufficient to provide the requisite diagnosis because such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, his statements regarding a current diagnosis of bilateral hearing loss disability are merely speculation as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to diagnosis. 

The Board finds the audiological evaluation performed in January 2009 to be more probative as to the presence of any current hearing loss disability.  This medical record shows that the Veteran does not have a hearing loss disability for VA purposes, in accordance with 38 C.F.R. § 3.385.  While there are reported symptoms of hearing loss, there is no diagnosed hearing loss disability.  

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran has a current hearing loss disability.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, the Board finds that the criteria for service connection for a bilateral hearing loss are not met and the appellant's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

B.  Asbestosis

The Veteran testified that he was exposed to asbestos during his service in the Air Force in Goose Bay, Canada.  He recalled that the barracks were entirely underground because it was so cold outside and that they had to walk through the tunnels with asbestos-lined pipes and heaters.  He indicated that the pipes and heaters were poorly maintained and that the asbestos was coming off.  He mentioned that his military occupational specialty was initially military police officer, but then was changed to administrative specialist to accommodate his feet problems.  He further testified that after service in 1976 he was a pipe fitter in Texas for about a year and then worked as a pipe fitter in Ohio since 1984 where he had exposure to asbestos.

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting asbestos exposure.  The date of this amended material is December 13, 2005.  The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523   (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id., at subsection (f). 

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id., at subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id., at subsection (b). 

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id., at subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id., at subsection (h). 

Here, the earliest evidence of any lung disorder was in February 1997, at which time it was noted on a private chest x-ray that the Veteran had mild reticular interstitial changes.  A February 1997 letter from the Veteran's employer notes that the combined effect of smoking and exposure to asbestos increased his risk of lung cancer.  A November 2000 private computed tomography (CT) scan of the chest shows chronic obstructive and interstitial changes involving both lungs.  Another CT in April 2001 notes that the Veteran had right lower lobe pleural reaction or atelectasis with associated punctuate pleural calcification, which raised the question of prior asbestos exposure.  A private physician, Dr. Cain, submitted a letter to another physician in April 2001 noting that the Veteran had a solitary pulmonary nodule approximately 3mm in size in the right mid-lung field, which had been noticed four years ago on a CT scan.  The Veteran was a smoker consuming 2 packs of cigarettes per day and had done so for the past 28 years.  He also had a rather significant history of exposure to raw asbestos fibers being employed as a pipe fitter.  The impression was alveolitis/interstitial lung disease, non-specific, possible asbestosis.  Private treatment records dated from February 2002 to May 2003 show a diagnosis of chronic obstructive pulmonary disease with asbestosis.

In December 2001, the Veteran's private attorney submitted a letter to the Veteran's private doctor, Dr. Cain, noting that he was representing the Veteran for his occupational disease claim resulting from asbestos exposure.  The Veteran stated that he had been a pipe fitter for the past 17 years and in the 1980s and 1990s had primarily worked in a boiler house where he was exposed to asbestos fibers.  He stated that it was commonly used there to insulate pipes.  He had further exposure in 1997 when they had to tear out and the asbestos became airborne.  He was given no protective device.  It was further noted that he had smoked approximately two packs per day for the past 17 years.  A medical opinion was requested as to whether the Veteran's significant exposure to asbestos as a pipe fitter caused his asbestosis.

Dr. Cain submitted a letter in January 2002 noting that the Veteran had been under his care since April 2001 and had been employed in an occupation with a known high risk for asbestos-related lung disease.  He worked with raw asbestos fibers.  His time of employment was known to have been of an appropriate duration and was remote enough for asbestos related lung disease to have developed.  Dr. Cain believed that the appropriate diagnosis with regard to his interstitial lung disease was that of asbestosis.  Dr. Cain further found that there was a causal relationship between this diagnosis and his exposure to asbestos fibers.  While no open lung biopsy or other studies to show the presence of asbestos fibers/bodies within the lungs had been completed, there appeared to be adequate historical evidence and imaging studies to support that the Veteran had asbestosis.  

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran's asbestosis is not related to any event in military service.  In making this finding the Board finds it significant that the only evidence of a relationship between the Veteran's asbestosis and his service are the Veteran's statements.

While the Veteran is competent to note that he experienced symptomatology in service and thereafter, the Veteran has not really asserted any continued symptoms related to his lungs in service or thereafter.  He asserts that he was exposed to asbestos during his military service in the Air Force in the underground barracks.  He also acknowledges years of asbestos exposure working as a piper fitter in 1976 and again from 1984 to 2002.  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  

It is within the Veteran's realm of personal knowledge whether he was told that there was asbestos in the pipes in the barracks in the military.  However, there is no corroborative evidence of his being exposed to asbestos during his military service.  The Veteran's occupations in the Air Force of military police officer and administrative specialist do not, in and of themselves, indicate any exposure to asbestos, according to M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  There also was no confirmation from the service department of the Veteran's exposure to asbestos.

On the other hand, the record does establish the Veteran's known occupational exposure to asbestos after service during his working for approximately 20 years as a pipe fitter.  Dr. Cain also has provided a medical opinion attributing the Veteran's diagnosis of asbestosis to his occupational exposure to asbestos.  

The Veteran contends that his current asbestosis is related to his military service; but he has submitted no competent medical evidence to support this assertion.  The Veteran's opinions are insufficient to provide the requisite nexus between an in-service event or injury and any current disability because, as a lay person, he is not competent to establish a medical etiology merely by his own assertions; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, his statements regarding the etiology of any asbestosis are merely speculation as to a possible cause as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to medical causation.  

With respect to the Veteran's statements that he was exposed to asbestos in the barracks at Goose Bay, Canada, while he is competent to report what he was told, his assertions regarding the presence of asbestos in the barracks is outweighed by the lack of corroborative evidence in the personnel records.  He did not have a job in the military suggestive of asbestos exposure and his personnel records otherwise show no evidence of exposure to asbestos.  Therefore, the Board does not find any probative evidence to support the Veteran's assertions that he was exposed to asbestos in service.  

The Board also finds it significant that a private physician in January 2002 found that the Veteran's asbestosis was related to his occupational exposure to asbestos as a pipe fitter.  The rationale for the opinion was the length of the occupational exposure and the type of work he was doing with exposure to raw asbestos particles that made him at high risk for developing asbestos-related lung disease.  There is no other medical opinion of record addressing the Veteran's asbestosis.  While Dr. Cain did not mention the Veteran's assertions of exposure to asbestos in the military, it is noteworthy that the Veteran did not make any assertions of military exposure to asbestos at that time.  Once again, as there is no corroborative or probative evidence to support that the Veteran was exposed to asbestos in the military, it would appear that Dr. Cain was, in fact, fully informed of the Veteran's medical history.  The doctor also provided a fully articulated rationale, and the opinion was supported by a reasoned analysis.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").   Therefore, the probative value of Dr. Cain's opinion is high.

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's asbestosis had its onset during active service or is related to any in-service disease, event, or injury.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, the Board finds that the criteria for service connection for asbestosis are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for asbestosis is denied.


REMAND

The Veteran seeks service connection for pes planus.  The service treatment records show that flatfeet (i.e., pes planus) was noted on the August 1971 enlistment examination report.  Thus, with respect to pes planus, the Veteran is not considered sound at entry into service, and the issue with respect that disability is whether the pes planus was aggravated by the Veteran's service beyond its normal progression.  See 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

The Veteran testified that his pre-existing flatfoot condition did not really bother him prior to service but that after two to three days of running in basic training his feet were aggravated.  He wore boots all the time during physical training and would get blisters.  He noted that they gave him special inserts but they did not help with the constant pounding of the feet.  Eventually he had to be reclassified from military policeman to administrative specialist so that he would not have to be on his feet all the time.   

The service treatment records show the Veteran was seen for complaints of pain with prolonged walking associated with his flat feet in June 1972, and was put on limited profile of no prolonged walking or running.  He was given another limited profile in October 1972 for no prolonged walking or running.  An October 1972 consultation sheet notes that the Veteran had a history of flat feet and "special shoes" as a child.  He did well until entering the Air Force.  He walked the flight line and had repeatedly complained of pain in both feet with the arch support inserts.  He was being referred for special fitting boots or possible profile changes for the purposes of cross training.

In November 1972, the Veteran was evacuated to the hospital for evaluation of his painful feet and was given a permanent profile change restricting him from prolonged walking, running, or standing.  It was noted that the restrictions could not be met in his current career field and that cross training was recommended.  The hospital diagnosis was symptomatic pes planus, existed prior to service, not aggravated by service.

The Veteran's discharge examination in March 1975 noted bilateral pes planus.

The Veteran testified that he had seen a private physician for his feet in the past 10 years.  A February 2006 private x-ray examination of the feet shows moderate hallux valgus deformity and prominent tarsometatarsal spurring.

The Veteran underwent a VA examination in February 2009.  The examiner noted that the Veteran was diagnosed with pes planus in childhood and had developed pain in service after basic training.  He was hospitalized with a final diagnosis of pes planus felt to be not aggravated by service.  While in service the Veteran complained of foot pain with prolonged walking.  The examiner physically evaluated the Veteran's feet and provided a diagnosis of pes planus.  The examiner determined that the Veteran's pes planus was less likely as not caused by or a result of military service.  The rationale was that the Veteran was hospitalized for pes planus in the military which had been present since childhood and the final diagnosis was flat feet, not aggravated by military service.

The February 2009 opinion is inadequate for the following reasons:  the examiner was asked the question, whether it was at least as likely as not that the Veteran's pes planus was the result of injury during active duty; however, the relevant question is whether his pes planus was permanently worsened by active duty.  Therefore, the examiner did not have the proper issue before him in making his medical opinion.  Also, it appears that the only rationale the examiner provided for finding that the Veteran's flat feet were not related to service was that the military had determined that the Veteran's flat feet were not aggravated by service.  It is not clear, however, that the examiner had all of the relevant information, including the fact that the Veteran had stated in the service treatment records that he did not really have any problems with his feet prior to service, and that he had to have his military occupational specialty changed in service from working on the flight line to working as an administrative specialist to stay off of his feet.  These are both relevant factors in determining whether the Veteran's pes planus was permanently worsened by his military service.  For these reasons, another examination and opinion is warranted to address the issue of in-service aggravation of the Veteran's pes planus.

The Veteran also testified that he had seen a private doctor in the last 10 years for his feet.  It is not clear if he is referencing the x-ray examination of the feet in 2006 that is already of record.  Thus, on remand, he should be contacted to determine all treatment he has had for the pes planus.

Regarding the right elbow, the Veteran testified that he injured his elbow on the flight line when he fell on it.  He indicated that he continued to have problems with extremity numbness in the last two fingers since the injury.  He noted that he discussed the problem with a private doctor but he did not think that VA had the records.

The service treatment records show that in December 1972 the Veteran fell on ice and had pain in his right shoulder.  The x-ray was negative for a fracture.  The impression was contusion to the right elbow; it was recommended that he wear a sling for two days and he was restricted from lifting for two days.  On his report of medical history at separation from service in March 1975 the Veteran checked the box for "yes" and "no" for painful or "trick" shoulder or elbow.

After service, a February 1999 private treatment record notes that an electromiographic (EMG) study in December 1998 was performed on the right arm, as the Veteran had complaints of numbness in the fingers of the right hand.  The EMG study showed mild ulnar mononeuropathy at the elbow in the right side.  He also had mild to moderate mononeuropathy, which consisted of carpal tunnel syndrome.  A statement from a private doctor in May 2003 showed that examination of the upper extremity revealed no tenderness or restricted range of motion of the elbows.  There was no joint swelling and the Veteran had negative carpal canal and ulnar groove, as well as negative carpal compression test.  On neurological examination, sensation was normal; and manual muscle testing was normal.

The Veteran underwent a VA examination in February 2009.  After physical evaluation the diagnosis was right elbow pain with no clinical evidence of disease.  The examiner determined that the Veteran's right elbow condition was not related to events that occurred in military service.  The examiner noted that the Veteran fell on his right elbow in December 1972; x-rays were negative.  The Veteran was not seen again in military service for problems related to his right elbow.  His military separation physical review of systems was negative for pain or trick elbow.  There were no post military medical records to review regarding complaints of right elbow pain.  The Veteran stated that he began developing right elbow pain in 1994.

There is no medical evidence of treatment for right elbow pain for many years after service until 1998 when an EMG study showed a diagnosis of mild ulnar mononeuropathy of the right elbow; and the Veteran submitted contradictory statements regarding onset of right elbow pain in that he testified that he had experienced numbness in the fingers on the right side since the injury in service; but on physical examination in February 2009 he indicated that his right elbow pain only started in 1994.  Nonetheless, the Board cannot rely on the February 2009 opinion because it is based on partially inaccurate information.  For instance, although the examiner noted that there was no evidence of painful or trick elbow on separation, the Veteran actually checked both "yes" and "no" for painful trick elbow at separation from service.  Also, the examiner did not have access to any post-service records, including the EMG findings of mild ulnar mononeuropathy of the elbow in December 1998.  Thus, the Board determines that another examination and opinion is warranted to determine whether the Veteran has a current right elbow disorder related to his injury in service.

In addition, as the Veteran testified regarding medical treatment records for his elbow that he does not think was associated with the record, he should be given the opportunity on remand to notify VA of this information or submit the records.

With respect to the Veteran's service connection claim for furunculitis, the service treatment records show that this disability was diagnosed in service.  The Veteran testified that he has a present bump on his lip and that he presently stutters.  The VA examination in February 2009 notes that the Veteran's furunculitis of the upper lip was not related to service and there was no present evidence of this disability.  However, the determinative issue is whether he has any residuals of this infection, including any scarring on the lip.  Therefore, another examination and opinion is warranted with respect to this matter.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional treatment he has received for his feet and elbow disabilities, including any from his private doctor, Dr. Hunter (for elbow) and Dr. Pettina (for feet).  If the Veteran responds make reasonable efforts to obtain these records and notify the Veteran of any responses received and what further steps VA will make regarding the claim.

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his pes planus disability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  
		
After a thorough examination the examiner should address the following:

a)  Whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's pre-existing pes planus disability underwent an increase in severity in service.  

In making this assessment, please consider the service treatment records and the Veteran's lay statements regarding his symptoms experienced in service (in addition to his reports of having had no symptoms prior to service) and being reassigned from a military policeman on the flightline to an administrative specialist where he would required to do less walking and standing.  
 
b)  If the answer to a) is in the affirmative, please state whether there is clear and unmistakable evidence (obvious or manifest) that the pre-existing pes planus was NOT aggravated during service, for example because the increase in severity was not beyond the normal progress of the disease.  

In providing these opinions, the examiner should acknowledge the Veteran's statements regarding his symptoms associated with his pes planus in service and note that for purposes of the opinion the Veteran's reports should be presumed credible.  
  
The examiner must discuss the rationale of all opinions, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record, including diagnostic studies, and assertions made by the Veteran.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

3.  The Veteran also should be afforded an appropriate VA examination to determine the current nature and etiology of any residuals of an elbow injury.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted to determine if the Veteran has a present right elbow disability, including any assessment of mild ulnar mononeuropathy of the right elbow, as noted on EMG study in December 1998.  
		
After a thorough examination the examiner should address whether it is at least as likely as not (50 percent probability or greater) that any current elbow disability had its clinical onset during active service or is related to any disease, event, or injury (including from falling on his elbow) during service. 
 
The examiner must discuss the rationale of all opinions, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record, including diagnostic studies, and assertions made by the Veteran.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

4.  The Veteran also should be afforded an appropriate VA examination to determine the current nature and etiology of any residuals of furunculitis infection in service.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted to determine if the Veteran has any present residuals on his upper lip from the furunculitis infection in service, including any bumps, scarring, or stuttering.  
		
After a thorough examination the examiner should address whether it is at least as likely as not (50 percent probability or greater) that any current residuals of furunculitis infection had its clinical onset during active service or is related to any disease, event, or injury (including treatment for furunculitis infection) during service. 
 
The examiner must discuss the rationale of all opinions, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record, including diagnostic studies, and assertions made by the Veteran.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

5.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If either report is deficient in any manner, it should be returned to the examiner for corrective action.

6.  Finally, readjudicate the claims on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


